Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00180-CV

                        IN RE Richard Cecil PETERSON and Alma Peterson

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: April 8, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 30, 2015, relators Richard and Alma Peterson filed a petition for writ of

mandamus complaining of the trial court’s order granting a motion for partial summary judgment

in favor of one of the defendants in the underlying medical malpractice suit. The court has

considered relators’ petition for writ of mandamus and is of the opinion that relators are not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P.

52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2012-CI-08827, styled Richard Cecil Peterson and Alma Peterson v. John
Lawrence Jimenez, M.D.; Brian Phillip Perry, M.D.; Christopher Ayers Bogaev, M.D., Richard Kurt Newman, M.D.;
and Methodist Healthcare System of San Antonio, Ltd., LLP d/b/a Methodist Hospital, pending in the 150th Judicial
District Court, Bexar County, Texas, the Honorable David A. Canales presiding.